Citation Nr: 0119688	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in July 1995 by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The veteran was engaged in combat while serving in Europe 
during World 
War II.

2.  The veteran likely has PTSD attributable to combat 
experienced during service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently suffers from PTSD that 
began during his military service.  His initial November 1994 
statement in support of claim requested that he be awarded 
benefits for "anxiety and depression," which was supported 
by evidence from a private physician.  As reflected by the 
August 1995 rating decision that denied this claim, the RO 
interpreted the veteran's claim to be for service connection 
for PTSD.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service is not enough; there must also be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Board notes that the veteran's service medical records 
(SMRs) are unavailable for review.  The National Personnel 
Records Center (NPRC) explained that no service records were 
on file because they were apparently destroyed in a 1973 
fire.  However, the NPRC conducted a search through 
alternative sources that turned up morning reports and 
documentation from the Office of the Surgeon General, 
Department of the Army.  These records reveal that the 
veteran was a battle casualty as a result of wounds sustained 
to the thigh, face, and forehead during World War II.

The veteran's service personnel records further explain the 
veteran's combat experience during World War II.  He was 
awarded the Combat Infantry Badge, Purple Heart Medal with 
1st and 2nd Bronze Oak Leaf Cluster, and European-African-
Middle Eastern Theater Ribbon with one Silver Battle Star, 
and it was noted that he served at Normandy and in Northern 
France, Ardennes, Rhineland, and Central Europe.  

At this point, the Board notes that 38 U.S.C.A. § 1154(b) 
states, in pertinent part, that in any case where a veteran 
is engaged in combat during active service, lay or other 
evidence of service incurrence of a combat related disease or 
injury will be considered sufficient proof of service 
connection if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence during 
service, and, to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.

The relevant post-service medical evidence includes a 
treatment record from the veteran's private physician, Jack 
Carman, M.D., which shows that Dr. Carman treated the veteran 
for claustrophobia, panic attacks, and anxiety from July 1990 
to December 1992. 

A May 1995 VA psychiatric examination report recounts the 
veteran's history and complaints of anxiety and panic 
attacks.  The examiner commented as follows:  "I was not 
really able to clarify, because of [the veteran's] stoic 
nature, the possibility that the post-traumatic stress 
disorder and panic attacks are in some way related."  The 
diagnoses included the following:  panic attacks without 
clear agoraphobia but with specific avoidances; development 
of simple phobias related to panic; history of substance 
abuse, primarily alcohol; nicotine dependence in remission.  
PTSD was not diagnosed but it was noted that the veteran had 
symptomatology suggestive of it, as well as a probable 
history of a depressive disorder.

A December 1997 VA psychiatric examination report recites the 
veteran's complaints of anxiety attacks three to four times a 
week and his recollections of combat during World War II.  
The veteran also complained of nightmares concerning his 
wartime experiences.  The relevant diagnosis was panic 
attacks with acrophobia.  The examiner offered the following 
impression:

[The veteran] is a World War II veteran 
who was exposed to multiple severe 
traumas during his early years.  His 
childhood was traumatic, with abandonment 
issues and inconsistent caregiver.  As a 
young adult he was exposed to significant 
trauma of combat in being surrounded by 
enemies.  All this might have made him 
vulnerable for panic attacks, however, he 
was unable to identify any significant 
stressors around 1987.  He has some 
features of [PTSD], but does not meet all 
criteria for the diagnosis of [PTSD].  

An August 1998 private psychosocial assessment and 
employability evaluation, prepared by a private licensed 
psychologist, Elaine M. Tripi, Ph.D., CRC, included a 
detailed review of veteran's claims file, medical records, 
and history.  It was noted that the veteran complained of 
intrusive thoughts concerning his wartime experiences, 
nightmares, flashbacks, exaggerated startle response, 
irritability, sleep disturbance, hyperventilation, and 
suicidal ideation.  It was also noted that the veteran was 
affected by the death of his wife in April 1998.  Several 
psychological tests were administered, which Dr. Tripi 
interpreted as showing that the veteran suffered from severe 
depression and PTSD.  The diagnosis was PTSD with depression 
and anxiety, delayed.  Dr. Tripi opined that, "[b]ased on my 
interview with [the veteran] and my review of his medical 
records, it is my professional opinion that he does have and 
has suffered from [PTSD] related to his military experience.  
He fully meets all of the criteria outlined in the DSM 4."  
Dr. Tripi further commented that "[i]t is not unusual after 
a major life change such as the death of a spouse or 
retirement that [PTSD] symptomatology becomes exacerbated."  

An May 1999 VA psychiatric examination report recounts the 
veteran's history, but it does not appear that the examiner 
reviewed the claims file or any prior medical records, 
including Dr. Tripi's August 1998 assessment.  The examiner 
only mentions that the veteran had been seen by psychiatrists 
at the Detroit VA Medical Center to evaluate his claim of 
entitlement to benefits, and that "[h]e is currently 
attending the Saginaw VA medical Center under the care of a 
psychologist whom he sees approximately every three months."  
The veteran complained of persistent anxiety and 
restlessness, memory and concentration problems, impatience, 
irritability, nightmares, sleep disturbance, and avoidance 
behavior.  The examiner commented that "[d]iagnostically, 
[the veteran's] presentation most clearly resembles an 
anxiety based disorder.  However, he does not appear to meet 
[the] full diagnostic criteria for PTSD."  The diagnosis 
included anxiety disorder, not otherwise specified. 

After review of the evidence of record and the applicable 
laws and regulations, the Board finds that, with resolution 
of reasonable doubt in the veteran's favor, service 
connection for PTSD is warranted.  Initially, the Board notes 
that under 38 C.F.R. § 4.130 (2000), PTSD, panic disorder 
and/or agoraphobia, and anxiety disorder are all grouped 
together as anxiety disorders.  The veteran was first 
diagnosed with, and treated for, anxiety and panic disorder 
in July 1990.  Although subsequent VA psychiatric examination 
reports dated in May 1995 and December 1997 confirmed the 
earlier diagnosis of panic disorder, it was noted that his 
symptomatology was suggestive of PTSD.  Moreover, the 
December 1997 examination report commented that the veteran's 
exposure to combat could have made him susceptible to panic 
attacks.  Dr. Tripi's August 1998 psychological evaluation 
diagnosed the veteran with PTSD as related to his military 
service.  The Board affords this private evaluation 
significant weight because it clearly included a review of 
the claims file, including prior medical records, and 
included specific psychological testing designed to determine 
the nature and etiology of the veteran's psychiatric state, 
which tests were apparently not administered during the VA 
examinations.  The later May 1999 VA psychiatric examination 
report is not given much weight by the Board because it does 
not appear to take into account the records in the claims 
file or any psychological testing.  Additionally, no comment 
was made on Dr. Tripi's diagnosis of PTSD or the basis 
therefore.  Indeed, the May 1999 examiner did not explain the 
rationale for why the veteran failed to meet the criteria for 
PTSD or offer any etiological cause for his alternative 
diagnosis of anxiety disorder.  

In sum, the Board concludes that the appellant is a combat 
veteran who has been diagnosed with PTSD that has been linked 
to active duty service.  Although only Dr. Tripi found that 
the veteran met the full diagnostic criteria for PTSD, her 
examination appears to have been the most thorough and 
supported by more extensive clinical methods.  Moreover, even 
the VA examiners indicated that the veteran displayed 
symptoms consistent with PTSD, and ultimately diagnosed the 
veteran with either panic disorder or anxiety disorder, which 
are similar in nature to PTSD in any case.  Further, the 
December 1997 VA examiner implied that at least some of the 
veteran's psychiatric symptoms were the result of his combat 
experiences.  

Therefore, as there is an approximate balance of positive and 
negative evidence, the Board concludes the veteran should be 
afforded the benefit of the doubt and awarded service 
connection for PTSD.  See 38 U.S.C.A. § 5107 (West Supp. 
2001). 


ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

